In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00163-CV

____________________


THOMAS C. BORUCH, Appellant


V.


BRIAN GROVES, Appellee




On Appeal from the 9th District Court 
Montgomery County, Texas

Trial Cause No. 07-11-11167-CV




MEMORANDUM OPINION
	Thomas C. Boruch filed notice of appeal but failed to file a brief.  On August 3, 2009,
we notified the parties that the brief had not been filed and warned that failure to file a brief
could result in a dismissal of the appeal for want of prosecution.  Boruch did not request
additional time and failed to file a brief.  On September 24, 2009, we notified the parties that
the appeal would be submitted to the court without oral argument.  See Tex. R. App. P. 39.8.
In the absence of a brief assigning error for appellate review, we dismiss the appeal for want
of prosecution.  Tex. R. App. P. 38.8(a)(1), 42.3(b).
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                           Justice

Opinion Delivered October 1, 2009

Before Gaultney, Kreger, and Horton, JJ.